In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00238-CR



       MARSHALL DESHUN PARKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 13-0417X




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       After Marshall Deshun Parker pled guilty to the offenses of credit or debit card abuse,

burglary of a building, and escape while arrested, he was sentenced to (1) twenty-four months’

incarceration for credit or debit card abuse, (2) twenty-four months’ incarceration for burglary of

a building, and (3) ten years’ incarceration for escape while arrested. Each of these respective

sentences was suspended, and Parker was placed on community supervision for a period of five

years for each count. Parker’s community supervision was thereafter revoked, and he was

(1) sentenced to twenty-two months’ incarceration for debit or credit card abuse and for burglary

of a building, (2) sentenced to eight years’ incarceration for escape while arrested, and (3) ordered

to pay attorney fees of $650.00. The sentences are to run concurrently. Parker appeals the

judgment revoking his community supervision.

       Parker’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.
738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.




                                                 2
       On March 24, 2015, counsel mailed to Parker a copy of the brief, the appellate record, and

the motion to withdraw. By letter, counsel informed Parker of his right to review the record and

file a pro se response. Parker’s pro se response, if any, was due on or before April 25, 2015. Parker

has not filed a pro se response and has not requested an extension of time in which to file such a

response.

       In Anders cases, appellate courts “have the authority to reform judgments and affirm as

modified in cases where there is non reversible error.” Ferguson v. State, 435 S.W.3d 291, 294

(Tex. App.—Waco 2014, pet. struck) (comprehensively discussing appellate cases that have

modified judgments in Anders cases). We note that the trial court’s judgment revoking community

supervision ordered Parker to pay $650.00 in attorney fees for court-appointed counsel. The record

establishes that Parker is indigent. Under Article 26.05(g) of the Texas Code of Criminal

Procedure, a trial court has the authority to order the reimbursement of court-appointed attorney

fees only if “the court determines that a defendant has financial resources that enable him to offset

in part or in whole the costs of the legal services provided, including any expenses and costs.”

TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2014). “‘[T]he defendant’s financial

resources and ability to pay are explicit critical elements in the trial court’s determination of the

propriety of ordering reimbursement of costs and fees’” of legal services provided. Armstrong v.

State, 340 S.W.3d 759, 765–66 (Tex. Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552,

556 (Tex. Crim. App. 2010)).

       Here, the record is devoid of any determination or finding by the trial court that Parker had

financial resources or was otherwise able to pay the appointed attorney fees. Thus, the assessment

                                                 3
of attorney fees was erroneous and should be removed. Cates v. State, 402 S.W.3d 250, 252 (Tex.

Crim. App. 2013); see Mayer, 309 S.W.3d 552; Martin v. State, 405 S.W.3d 944, 946–47 (Tex.

App.—Texarkana 2013, no pet.).

         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. Accordingly, we modify the trial court’s judgment by deleting the

assessment of $650.00 for attorney fees from the judgment.

         We affirm the trial court’s judgment, as modified.1



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             May 27, 2015
Date Decided:               June 4, 2015

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                             4